Exhibit 10.22



CURON MEDICAL, INC.

FORM OF CHANGE OF CONTROL AGREEMENT

        This Change of Control Agreement (the “Agreement”) is made and entered
into as of ___________, 200_, by and between Curon Medical, Inc., a Delaware
corporation (the “Company”) and senior staff member ___________________
(“Employee”). Certain capitalized terms used in this Agreement are defined in
Section 1 below.

RECITALS

         A.         From time to time, the Company will consider the possibility
of a Change of Control. The Board of Directors of the Company (the "Board")
recognizes that such consideration can be a distraction to Employee and can
cause Employee to consider alternative employment opportunities.

         B.         The Board believes that it is in the best interests of the
Company and its stockholders to provide Employee with an incentive to continue
his employment and to maximize the value of the Company upon a Change of Control
for the benefit of its stockholders.

         C.         In order to (i) provide Employee with enhanced financial
security and (ii) encourage Employee to remain with the Company notwithstanding
the possibility of a Change of Control, the Board wishes to provide Employee
with certain benefits in the event of Employee's termination following a Change
of Control.

AGREEMENT

         In consideration of the mutual covenants contained herein and the
continued employment of Employee by the Company, the parties agree as follows:

         1.         Definition of Terms.  The following terms referred to in
this Agreement shall have the following meanings for purposes of this Agreement:

                  (a)         Cause.  "Cause" is defined as (i) a material act
of dishonesty made by Employee in connection with Employee's responsibilities as
an employee that leads to material harm to the Company, (ii) Employee's
conviction of, or plea of guilty or nolo contendere to, a felony, (iii) an act
by Employee which constitutes gross misconduct or fraud and which is materially
injurious to the Company, or (iv) Employee's continued, substantial violations
of his employment duties after Employee has received a written demand for
performance from the Company, which specifically sets forth the factual basis
for the Company's belief that Employee has not substantially performed his
duties.

                  (b)         Change of Control.  "Change of Control" of the
Company is defined as: (i) a merger or consolidation of the Company in which the
stockholders of the Company immediately prior to such transaction would own, in
the aggregate, less than 50% of the total combined voting power of all classes
of capital stock of the surviving entity normally entitled to vote for the
election of directors of the surviving entity or (ii) the sale by the Company of
all or substantially all the Company's assets in one transaction or in a series
of related transactions.

                  (c)         Constructive Termination.  "Constructive
Termination" is defined as a resignation of Employee's employment within ninety
(90) days following the occurrence of any of the following events: (i) without
Employee's written consent, a significant and material reduction of Employee's
duties or responsibilities relative to Employee's duties or responsibilities in
effect immediately prior to such reduction (provided, however, that a reduction
in duties or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Executive Officer
of the Company remains as such following a Change of Control but is not made the
Chief Executive Officer of the acquiring corporation) shall not constitute a
"Constructive Termination") or (ii) a relocation of Employee's workplace outside
of the San Francisco Bay Area.

         2.         Term of Agreement.  This Agreement shall terminate upon the
earlier to occur of (i) the date that all obligations of the parties hereto
under this Agreement have been satisfied or (ii) the date that Employee is no
longer employed by the Company, provided such termination occurred prior to a
Change of Control.

         3.         At-Will Employment.  The Company and Employee acknowledge
that Employee's employment is and shall continue to be at-will, as defined under
applicable law. If Employee's employment terminates for any reason, Employee
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, or as may otherwise be established
under the Company's then existing employee benefit plans or policies at the time
of termination.

         4.         Benefits.

                  (a)         Termination Following A Change of Control.  If,
within twelve (12) months following a Change of Control, the Company terminates
Employee other than for Cause or Employee voluntarily terminates as a result of
a Constructive Termination, then, provided Employee also execute and not revoke
a general release in a form determined by the Company at the time of
termination:

                           (i)         Employee will be entitled to receive a
severance payment equal to six (6) months of Employee's base salary as in effect
as of the date of such termination, less applicable withholding, payable in a
lump sum within thirty (30) days of the termination;

                           (ii)        The vesting of shares subject to all
stock options granted by the Company to Employee prior to the Change of Control
which, assuming Employee's continued employment with the Company, would have
become vested and exercisable within eighteen (18) months following the date of
termination or Constructive Termination shall accelerate and become vested and
exercisable as of the date of termination; and

                           (iii)         if (1) Employee constitutes a qualified
beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue Code of
1986, as amended, and (2) Employee elects continuation coverage pursuant to
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"),
within the time period prescribed pursuant to COBRA, reimbursement for health
care coverage under COBRA, until the earlier of (x) the date Employee is no
longer eligible to receive continuation coverage pursuant to COBRA, (y) six (6)
months following such termination, or (z) for such shorter period until Employee
obtains new employment offering health insurance coverage.

                  (b)         Accrued Wages and Vacation; Expenses.  Without
regard to the reason for, or the timing of, Employee's termination of
employment: (i) the Company shall pay Employee any unpaid base salary due for
periods prior to the date of termination; (ii) the Company shall pay Employee
all of Employee's accrued and unused PTO through the date of termination; and
(iii) following submission of proper expense reports by Employee, the Company
shall reimburse Employee for all expenses reasonably and necessarily incurred by
Employee in connection with the business of the Company prior to the date of
termination. These payments shall be made promptly upon termination and within
the period of time mandated by law.

         5.         Limitation on Payments.  In the event that the benefits
provided for in this Agreement or otherwise payable to Employee (i) constitute
"parachute payments" within the meaning of Section 280G of the Code, and (ii)
would be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then Employee's benefits under this Agreement shall be either

                  (a)        delivered in full, or

                  (b)        delivered as to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

        Unless the Company and Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Employee and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
Employee shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

         6. No Duty to Mitigate.  Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that Employee may receive from any other source.

         7. Waiver.  No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

         8. Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

         9. Arbitration.  Employee agrees that any and all disputes arising out
of the terms of this Agreement, their interpretation, and any of the matters
herein released, shall be subject to binding arbitration in Santa Clara County
before the American Arbitration Association under its California Employment
Dispute Resolution Rules. Employee agrees that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. Employee agrees that the
prevailing party in any arbitration shall be awarded its reasonable attorney’s
fees and costs.

         10. Voluntary Nature of Agreement.  Employee acknowledges and agrees
that Employee is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Employee further acknowledges and
agrees that Employee has carefully read this Agreement and that Employee has
asked any questions needed for Employee to understand the terms, consequences
and binding effect of this Agreement and fully understands it, including that
Employee is waiving Employee’s right to a jury trial. Finally, Employee agrees
that Employee has been provided an opportunity to seek the advice of an attorney
of Employee’s choice before signing this Agreement.

         11.         Integration; Amendment.  This Agreement represents the
entire agreement and understanding between the parties as to benefits that
Employee shall be entitled to receive upon a Change of Control, and supersedes
all prior or contemporaneous agreements, whether written or oral, with respect
to such subject matter. No future modification of the Employee's Change of
Control benefits may be made except by written mutual agreement of the parties
hereto.

         12.         Tax Withholding. All payments made pursuant to this
Agreement shall be subject to withholding of applicable income and employment
taxes.

         13.         Governing Law.  This Agreement will be governed by the laws
of the State of California (with the exception of its conflict of laws
provisions).

         14.         Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

                  (a)         IN WITNESS WHEREOF, each of the parties has
executed this Agreement, in the case of the Company by its duly authorized
officer, as of the day and year first above written.

COMPANY: CURON MEDICAL, INC.       By:   

--------------------------------------------------------------------------------

  Title:   

--------------------------------------------------------------------------------

    EMPLOYEE:    

--------------------------------------------------------------------------------

Signature      

--------------------------------------------------------------------------------

Printed Name